Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Pringle on 02/09/21.

The application has been amended as follows: 

1.	A prosthetic foot device comprising:
a linkage system comprising:
an upper portion including a first contact surface;
a lower portion having a second contact surface that contacts the first contact surface; 
a first pin having a first end and a second end, wherein the first pin is positioned through a first through-hole in the upper portion and further through a second through-hole in the lower portion; and

	
	2.	The prosthetic foot device of claim 1, wherein the first contact surface of the linkage system comprises a convex surface, and wherein the second contact surface of the linkage system comprises a concave surface.

prosthetic foot device of claim 2, wherein a contact between the first contact surface and the second contact surface of the linkage system comprises an instantaneous center of rotation of the upper portion with respect to the lower portion.

	4.	The prosthetic foot device of claim 1, wherein the first contact surface of the linkage system comprises a convex surface, and wherein the second contact surface of the linkage system comprises a convex surface.

	5.	The prosthetic foot device of claim 1, wherein the first contact surface of the linkage system comprises a first material, and wherein the second contact surface of the linkage system comprises a second material that is different than the first material.

6.	The prosthetic foot device of claim 1, wherein the linkage system further includes at least one spring mechanism configured to return the linkage system to a position of repose when the linkage system is unweighted.

7.	The prosthetic foot device of claim 1, wherein the upper portion of the linkage system is configured to be coupled to a prosthetic limb or a legged robotic device.

prosthetic foot device of claim 1, wherein a length to height ratio of the linkage system is greater than 1.5:1.


12.	The prosthetic foot device of claim 1, wherein each of the first end and the second end of the first pin and the second pin each includes a groove configured to receive a retaining ring that locks the first pin and the second pin in position.

14.	The prosthetic foot device of claim 1, wherein the upper portion and the lower portion are solid, wherein the first through-hole in the upper portion extends from a first side of the upper portion to a second side of the upper portion, and wherein the second through-hole in the lower portion extends from a first side of the lower portion to a second side of the lower portion.

15.	The prosthetic foot device of claim 1, wherein the lower portion is solid, wherein the second through-hole in the lower portion extends from a first side of the lower portion to a second side of the lower portion, wherein the upper portion further comprises a first sidewall spaced apart from a second sidewall, wherein the first sidewall includes the first contact surface and the second sidewall includes a third contact surface, wherein the second contact surface of the lower portion is configured to contact the first contact surface of the upper portion, wherein the third contact surface of the upper portion is configured to contact a fourth contact surface of the third through-hole in the second sidewall of the upper portion such that the upper portion is rotatably coupled to the lower portion via the first pin.

16.	The prosthetic foot device of claim 1, wherein the upper portion is solid, wherein the first through-hole in the upper portion extends from a first side of the upper portion to a second side of the upper portion, wherein the lower portion further comprises a third sidewall spaced apart from a fourth sidewall, wherein the first contact surface of the upper portion is configured to contact the second contact surface of the lower portion, wherein the first pin is positioned through the first through-hole in the upper portion, and wherein the first end of the first pin is positioned through the second through-hole in the third sidewall of the lower portion and the second end of the first pin is positioned through[[ a]] the fourth through-hole in the fourth sidewall of the lower portion such that the upper portion is rotatably coupled to the lower portion via the first pin.

	17.	The prosthetic foot device of claim 1, wherein the upper portion further comprises a first sidewall spaced apart from a second sidewall, wherein the first sidewall includes the first contact surface and the second sidewall includes a third contact surface, wherein the lower portion further comprises a third  the third through-hole in the second sidewall of the upper portion and further through[[a ]] the fourth through-hole in the fourth sidewall of the lower portion such that the upper portion is rotatably coupled to the lower portion via the first pin.

18.	The prosthetic foot device of claim 17, wherein each of the first through-hole and the third through-hole includes a bearing configured to receive the first pin.

19.	The prosthetic foot device of claim 17, wherein the third sidewall of the lower portion includes a first cutout configured to receive a first protrusion of the first sidewall of the upper portion, and wherein the fourth sidewall of the lower portion includes a second cutout configured to receive a second protrusion of the second sidewall of the upper portion.

prosthetic foot device of claim 17, wherein the third sidewall of the lower portion and the fourth sidewall of the lower portion are separate components, and wherein the first sidewall of the upper portion and the second sidewall of the upper portion are connected to thereby comprise a single component.

31.	The prosthetic foot device of claim 1, wherein a first side of the upper portion moves further away from a first side of the lower portion as the upper portion rotates with respect to the lower portion in a first direction, and wherein a second side of the upper portion moves further away from a second side of the lower portion as the upper portion rotates with respect to the lower portion in a second direction.

32.	The prosthetic foot device of claim 1, wherein the upper portion rotates with respect to the lower portion in a medial/lateral direction.

33.	 [[A]] The prosthetic foot device of claim 1, further comprising:

	a platform having a top surface and a bottom surface, wherein the top surface of the platform is coupled to the lower portion of the linkage system;
	a base; and
	a hindfoot support positioned between the platform and the base, wherein the hindfoot support includes an upper surface coupled to the bottom surface of the platform and a bottom surface coupled to an upper surface of the base.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/10/21